IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50762
                         Summary Calendar



BRUCE CLIFTON HOFFMAN

                Petitioner - Appellant

     v.

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION

                Respondent - Appellee

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-99-CV-376
                        --------------------
                          January 30, 2002
Before KING, Chief Judge, and DAVIS and JONES, Circuit Judges.

PER CURIAM:*

     Bruce Clifton Hoffman, Texas prisoner #806077, has filed a

28 U.S.C. § 2254 application alleging that: (1) his mandatory

release date was rescinded in violation of the Ex Post Facto

Clause; (2) the State of Texas did not provide any remedies for

him to pursue his instant claims, thereby negating the exhaustion

requirement; and (3) application of Texas House Bill 1433, which

amended TEX. GOV’T CODE ANN. § 508.149(a), to Hoffman, thereby

rendering him ineligible for mandatory supervision, constituted

cruel and unusual punishment in violation of the Eighth Amendment

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50762
                                 -2-

of the U.S. Constitution.   Hoffman concedes that he has not

exhausted his state remedies, stating instead that state court

review is not possible.   But state court review of Hoffman’s

argument in Texas state court is possible.     See, e.g., Ex parte

Hall, 995 S.W.2d 151 (Tex. Crim. App. 1999).    Thus, Hoffman has

failed to exhaust his state court remedies as required by 28

U.S.C. § 2254(b)(1).   See Mercadel v. Cain, 179 F.3d 271, 275

(5th Cir. 1999).   The judgment of the district court dismissing

Hoffman’s 28 U.S.C. § 2254 application is AFFIRMED.